Dear Mayor Morris:
Former R.S. 11:2218.1, now repealed, enacted by the Legislature in Act1370 of the 1999 Regular Legislative Session, allowed a member of MPERS to purchase military service credit without interest. You have submitted questions to this office concerning your application to purchase military service for retirement credit. Attorney General Opinion 02- 0306A was issued in response to this request.
In Opinion 02-0306, we concluded that your military service which is not "full-time active duty" military service is nonetheless non-regular military service, as long as it is "non-regular military service . . . for which retirement points are assigned." See R.S. 11:153(B)(2).  It remains our interpretation of the law that you are entitled to purchase such military service for retirement credit.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  December 4, 2002